Title: To John Adams from Hendrik Bicker, 7 November 1780
From: Bicker, Hendrik
To: Adams, John


      
       Monsieur
       Amsterdm 17 11/7 80
      
      Je suis bien aise que vous aiés eú un Entrevue avec Monsieur Bouwens, mais mortifié que son Courtier Blomberg se troúve si mallade, que voús vous trouvés obligés d’avoir recoúrs a un autre, sur qúoi vous me permettrés de voús conseiller de demander conseil a Monsieur Boúwens meme ou bien que son Teneur de Livre voús en troúve un sur Le Compte de qui vous pouves prandre des informations, s’ils s’en trouvent qui parlent Le Francois ou L’Anglois je L’ignore car ils sont rare. Mortier et Menkema Merckemaer sont des premiers en repútation, mais ils servent Messieurs Staphorst pour Mr. A. G.
      Voici de retour vos conditions avec quelques remarqúes que je soumets aux considerations de celui ou de ceux qui aúront un jour l’honneúr de devenir vos Emploies, scavoir
      
      A L’Interet de 5 Pour cent a mon avis n’est pas trop, puisqúe tous Les grands Monarqúes ainsi que ceúx dú Nord en cherchent avec aviditté a ce prix.
      B-C deux conditions a moi jusqúes ici inconnús et superflús par conseqúent, et qu’aparament voús serant súgerré par quelqu’Ame venable ou trop interressée.
      En revange je n’y trouve rien de specifié pour le paiement des Interets annuels, l’article qui occupe le plús, qui meritte bien la recompanse D’un pour cent, je m’explique Les Nautes d’un Million font Cinquante Mille de quoi 1 Pour Cent ne fait que Cinq Cents florins, meme on m’en a toujours du paier sur ce pied 2 pour Cent.
      J’ai l’honneur d’etre avec beaucoup d’estime Monsieur V S. tres humble et ob. serviteur,
      
       H:Bicker
      
     